MEMORANDUM **
Luis Violante-Gomez, native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (IJ) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo whether evidence deriving from an illegal search is sufficiently tainted to require suppression, United States v. Johns, 891 F.2d 243, 244 (9th Cir.1989), and we deny the petition for review.
Violante-Gomez’s contention that the I-130 visa petition and associated documents in the record demonstrating his alienage should have been suppressed as the fruits of his subsequent illegal arrest is unavailing. See Hoonsilapa v. INS, 575 F.2d 735, 738 (9th Cir.), modified by 586 F.2d 755 (9th Cir.1978) (“It is well settled in this circuit that the mere fact that Fourth Amendment illegality directs attention to a *767particular suspect does not require exclusion of evidence subsequently unearthed from independent sources.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.